Citation Nr: 1200222	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-36 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed acquired visual loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran served on active duty from March 1952 to May 1954 and from March 1960 to November 1963. 

This case initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the RO. 

In October 2009 and July 2010, the Board remanded the claim to the RO for additional development of the record.  

In July 2010, the Board also observed that the issues of service connection for bilateral hearing loss and a heart murmur had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

As these issues still have not been adjudicated, the Board again refers them to the AOJ for appropriate action.  

In July 2011, the Board requested an additional opinion from VHA in order to clarify the nature of the Veteran's disability and the potential relationship of his disability to his service.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2011).  The resulting opinion was received by the Board in September 2011.

On September 30, 2011, the Board wrote to the Veteran, providing him with a copy of the VHA opinion and soliciting additional evidence and/or argument.  Cf. Thurber v. Brown, 5 Vet. App. 119 (1993).  The Veteran, through his representative, has submitted additional argument in response. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The evidence of record does not indicate, nor does the Veteran allege, that he experienced an eye injury or disease during his first period of active service. 

2.  The Veteran is shown to have entered his second period of active service with a eye changes manifested by arcus senilis and refractive error as noted on his reenlistment examination conducted in March 1960.

3.  Neither the pre-existing arcus senilis nor the developmental refractive error is productive an acquired loss of visual acuity for VA compensation purposes; nor is the arcus senilis shown to have increased in severity during service.  

4.  The Veteran is not shown to have manifested complaints or findings referable to a cataracts, epiretinal membrane or posterior vitreous detachment in service or for many years thereafter.  

5.  Any currently demonstrated acquired visual loss due to cataracts, epiretinal membrane, or posterior vitreous detachment in either eye is not shown to be due to an injury or other event of either of the Veteran's periods of active service.    



CONCLUSION OF LAW

The Veteran does not have a disability manifested by an acquired visual loss due to cataracts, epiretinal membranes or posterior vitreous detachments in either eye due to disease or injury that was incurred in or aggravated by active service; nor is the pre-existing arcus senilis shown to have been aggravated by active service; nor is refractive error a disease or injury within the meaning of applicable legislation.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  

As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued VCAA notice letters to the Veteran prior to the initial adjudication of his claim in August 2005 and February 2008.  An additional notice letter was mailed to the Veteran in November 2010.  These letters informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  

The February 2008 and November 2010 letters also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

Here, the Veteran's claim was remanded by the Board in October 2009 to obtain his records from the Social Security Administration (SSA), obtain any recent VA treatment records, and to schedule him for a VA examination.  The claim was again remanded by the Board in July 2010 in order to request that he identify or submit any additional relevant treatment records, and to schedule him for an additional VA examination.

The record reveals that the Veteran's updated treatment records were obtained and associated with his claims folder following the October 2009 remand.  He was provided with VA examinations in February 2010 and February 2011.  An addendum to the February 2010 VA examination report was issued in March 2010 following the examiner's review of the Veteran's claims folder.  

While the RO requested a copy of the Veteran's SSA records, a December 2009 response from SSA indicated that the Veteran's records have been destroyed.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  Finally, in a November 2010 letter, the Veteran was requested to identify or submit any additional relevant treatment records. 

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required]. 

Further, the record contains the Veteran's service treatment records, VA outpatient medical records, private medical records, multiple VA examination reports and the opinion of a VHA medical specialist.  

As the Board will discuss, the Veteran was afforded VA examinations in February 2010 and February 2011.  An addendum to the February 2010 VA examination was obtained in March 2010 following the examiner's review of the claims folder.  

The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate clinical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In an April 2011 brief, the Veteran's representative noted that the February 2011 VA examiner was listed as an optometrist and not an ophthalmologist.  It was further noted that an optometrist is defined as "a health care provider who examines, diagnoses and treats and manages diseases and disorders of the visual system, the eye and associated structures" whereas an ophthalmologist is "a physician who specializes in the diagnosis and medical and surgical treatment of disease and defects of the eye and related structures."  (Emphasis as in the original.)

To the extent the Veteran contends that the February 2011 VA examiner was not competent to render a medical opinion, the Board observes that the examination report indicates that the examiner was an optometrist, but the initials following the examiner's name indicate that he is a doctor of optometry.  

Accordingly, as the record indicates that both the February 2010 and February 2011 VA examiners are doctors of optometry, the Board finds that they are competent to render medical opinions.  38 C.F.R. § 3.159(a)(1) (2011); see also Goss v. Brown, 9 Vet. App. 109 (1996).

Additionally, in November 2011, the Veteran's representative argued that the VHA medical opinion was not adequate as the medical expert's report suggested that he did not conduct a thorough review of the Veteran's claims folder because he stated that "the only way to tell whether [the Veteran's] eye disorders existed before the service would be a review of the original medical records." 

While the Board acknowledges that the September 2011 VHA provided brief responses to the questions posed, sufficient rationale was provided and the Board finds the report to be adequate for adjudication purposes.  

In this capacity, the Board does not interpret the request for "a review of the original medical records" as an indication that he did not thoroughly review the claims folder.  Indeed, his responses to the questions posed cite to facts that could only be obtained following such a review.  

Instead, the Board interprets his statement as a desire for the Veteran's pre-military service records.  Contrary to the assertions from the Veteran's representative, the record does not contain any such records.  

Moreover, the Veteran has not indicated that such records exist and has not requested VA obtain any such records on his behalf. 

The Board therefore concludes that the VA examinations and IME report are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  


II. Law and Regulations 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011). 

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 


III.  Analysis

As noted, the Veteran served on active duty from March 1952 to March 1954 and from March 1960 to November 1963.  He asserts that he developed an acquired visual loss during his second period of service after being struck in the head with a pistol.  See, e.g., a May 2010 statement. 

After a careful review, the Board notes that there is nothing in the Veteran's service treatment records or elsewhere in the claims folder which even remotely suggests that he developed visual problems during his first period of military service and he has not contended otherwise.  

In this capacity, the Board notes that the Veteran's May 1954 separation examination stated that his eyes were "normal" with 20/20 vision in both eyes and normal color perception.  

Six years later, during the January 1960 reenlistment examination, the examining physician noted that the Veteran had distant vision in the right eye of 20/20 and the left of 20/40.  He was diagnosed with arcus senilis, not considered disqualifying, and refractive error. 

A February 1963 service treatment record documented that the Veteran had been hit on the head with a pistol.  His November 1963 separation examination described vision of 20/20 and arcus senilis, not considered disqualifying.  

Since vision problems were noted on the Veteran's January 1960 reenlistment examination, the statutory presumption of soundness does not apply.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002).  

Accordingly, the Veteran cannot bring a claim of service connection for acquired visual loss, but he may bring a claim for service connected aggravation of that disorder.  See Wagner, supra.  

Following the October 2009 remand action, the Veteran was afforded a VA eye examination in February 2010.  After conducting a physical examination, the VA examiner diagnosed the Veteran with nuclear cataracts and indicated that the Veteran's cataracts were not the result of his military service because "cataracts [were] a natural course of ocular events."  

After a review of the Veteran's claims folder in March 2010, an addendum to the examination report was issued.  This addendum, however, did not result in a change to the VA examiner's medical opinion. 

The Veteran was afforded an additional VA examination in February 2011.  After reviewing the Veteran's claims folder and conducting a clinical examination, the VA examiner diagnosed the Veteran with arcus senilis, age-related cataracts, epiretinal membrane, and posterior vitreous detachment.  

The examiner stated that these conditions were not related to the Veteran's military service, to include his in-service head injury, because all of the Veteran's "ocular eye disorders [were] secondary to the normal aging process of the eye." 

In September 2011, the Board obtained the opinion of a VHA medical specialist.  Following a review of the Veteran's claims folder, the reviewing physician stated that the Veteran's eye diagnoses were: arcus senilis [in] both eyes, cataracts [in] both eyes, epiretinal membrane [in] both eyes, and posterior vitreous detachment [in] both eyes."  

The reviewing specialist further noted that "[a]rcus senilis [was] usually found in people above the age of 40," but could also been seen in younger people.  He added that arcus senilis in younger people could be related to hyperlipidemia, hyperlipoproteinemia or hypercholesterolemia, but did not affect visual acuity or require ocular treatment.  

Finally, the reviewing medical specialist concluded that the Veteran's in-service head injury did not have "any effect on his current eye disorders, which [were] disorders from the normal aging process."  

It was also noted that the Veteran's "eye disorders did not increase in severity during his service because they [were] disorders secondary to the normal aging process" and that his current disorders were "not caused by his military service, including the February 1963 head injury." 

In short, the two VA examiners and the VHA medical specialist have indicated that the Veteran's eye conditions were not due to or aggravated by his military service, to include his February 1963 head injury.  

Instead, the medical experts have indicated that the Veteran's diagnosed eye disorders were the result of the natural aging process.  The Board observes that there is no competent evidence to the contrary.  

Clearly, on this record, neither the pre-existing arcus senilis, nor the developmental refractive error can be found to have been productive of an acquired loss of visual acuity during service or otherwise to have been aggravated by any subsequent head injury or other incident in service.    

To the extent that the Veteran and his representative contend that any pre-existing loss of vision was aggravated during service, such statements offered in support of the Veteran's claim cannot constitute competent evidence or accepted  as the equivalent of medical evidence by the Board in this case.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

While the Veteran is competent to testify that his vision disability has gotten worse, he is not competent to identify what caused the increase in symptomatology.  Indeed, the evidence of record does not indicate that the Veteran has the necessary medical training or experience to comment on complicated medial questions such as the etiology of his vision loss.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu, supra. 

As outlined, there has been no demonstration by competent clinical, or competent and credible lay, evidence that the Veteran experiences an acquired loss of visual acuity due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §1153.  

For these reasons and bases, the Board finds that the preponderance of the evidence is against a finding that any preexisting visual condition was chronically aggravated by active service.  The benefit sought on appeal is accordingly denied.



ORDER

Service connection for a claimed acquired visual loss is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


